Title: To James Madison from Samuel Carswell, 22 April 1814 (Abstract)
From: Carswell, Samuel
To: Madison, James


        § From Samuel Carswell. 22 April 1814, Philadelphia. “As I fully expect that John Smith the Marshal of this district will be removed from office from the Neglect of duty in his department and public Sentiment requiring his dismissal I recommend Mr Thomas Wilson the deputy Collector of this port to fill the vacancy, my application would be renewed in favor of Mr Glenthworth but from his disposition he would not fill the office to the Sattisfaction of the public, Mr Wilson is a man of Energy integrity & education and has the Confidence of the people, & I think will give Sattisfaction.”
       